DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 11, 12, 14-16, 21, 23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Daniels (WO 97/49938).
Daniels discloses a device for mounting an air-conditioning compressor 18 on a vehicle body of a motor vehicle, the device comprising:  a retaining unit 36 (including parts 36a, 36b, and 38) to which the compressor is attached (at 36a), wherein the retaining unit is arranged on a driven axle 24 of the vehicle, and in addition to the compressor, a drive assembly (the combination of 24 and 30) of the vehicle is attached to the retaining unit.  Daniels does not disclose the retaining unit being mounted by at least two bearing elements on the vehicle body or the drive assembly being mounted by at least two further bearing elements on the vehicle body.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided bearing elements on the vehicle to mount the retaining unit and the drive assembly to support the weight of the retaining unit and the drive assembly.  Regarding claim 12, Daniels does not disclose decoupling elements as recited, however, it would also have been obvious to one having ordinary skill in the art at the time the invention was made to have provided decoupling elements so the parts can be removed and repaired or replaced when necessary.  Regarding claims 14, 15, 21, and 23, the retaining unit being mounted on both sides of the vehicle body or on side would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.  It this case, the retainer could be made large enough so that it mounts on both sides of the vehicle body or small so it only mounts on one side of the body.  Regarding claims 16 and 25, part 24 of the drive assembly is a motor.  The drive assembly is also fully capable of operating with an electric motor.
4.	Claims 13, 22, 24, 26, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN 201650652).
Zhou et al. discloses a device for mounting an air-conditioner compressor (the combination of 1 and 2 since 1 is a motor that drives a compressor 2) on a vehicle body 4 of a motor vehicle, the device comprising:  a retaining unit 3, which is mounted by a bearing element 41 on the vehicle body and to which the air-conditioner is attached, wherein the retaining unit is arranged on a non-driven axle 23 of the vehicle, and the compressor is attached to the retaining unit.  Zhou et al. does not disclose at least two bearing elements on the vehicle body, however, such an arrangement would have involved a mere duplication of the essential working parts of a device, in which the device will still function properly with the arrangement.  An additional bearing element would also provide added support for the retaining unit.  Regarding claims 22 and 24, the retaining unit being mounted on both sides of the vehicle body or on side would have involved a mere change in the size of a component which is generally recognized as being within the level of ordinary skill in the art.  It this case, the retainer could be made large enough so that it mounts on both sides of the vehicle body or small so that it only mounts to one side of the body.
Regarding claim 26, the drive assembly is an electric motor.  Regarding claim 29, Zhou et al. does not disclose decoupling elements as recited, however, it would also have been obvious to one having ordinary skill in the art at the time the invention was made to have provided decoupling elements so the parts can be removed and repaired or replaced when necessary.  

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear.  The claim recites the retaining unit is mounted by at least two bearing elements and also recites only the air-conditioner compressor is attached to the retaining unit.  These two limitations are inconsistent since the retaining unit being mounted by the bearing elements requires the bearing elements to be attached to the compressor also.
Allowable Subject Matter
7.	Claims 17-20 and 30 are allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone. To schedule an interview, applicant is encouraged to call the examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763